Citation Nr: 0335825	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  00-09 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo

INTRODUCTION

The veteran served on active duty from September 1965 to July 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO)-which granted service connection 
for PTSD and assigned a 30 percent rating.  A December 2000 
RO decision assigned a higher 50 percent rating with the same 
effective date.  The veteran continues to appeal; he wants an 
even higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).

Since the veteran timely appealed the rating initially 
assigned for his PTSD, the Board must consider the holding in 
Fenderson v. West, 12 Vet. App. 119 (1999).  The issue on 
appeal has been restated to reflect this consideration.

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) at a January 2003 videoconference hearing.


REMAND

The Social Security Administration (SSA) submitted numerous 
medical records concerning the veteran, including his 
treatment for PTSD.  However, a copy of that agency's 
decision concerning his claim for disability benefits and/or 
other supplemental security income is not presently of record 
and must be obtained.  See, e.g., Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181 
(1992).

After obtaining the SSA medical records alluded to above, but 
not a copy of the agency's decision in question, the RO had 
the veteran undergo a VA PTSD examination in February 2002.  
At the conclusion of that evaluation, he had a Global 
Assessment of Functioning (GAF) score of only 45, and his 
maximum score during the past year was only slightly higher, 
50.

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness."  See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (this is 
commonly referred to as DSM-IV).  See also Carpenter v. 
Brown, 8 Vet. App. 240, 243 (1995).  According to DSM-IV, a 
GAF score of 45-50 is indicative of "serious" symptoms or 
"serious" social and occupational impairment.

More recently, the veteran submitted an additional statement 
in January 2003 from his readjustment counseling therapist at 
the Logan Vet Center Outstation containing very similar 
findings concerning the severity of his PTSD.  In fact, 
the vet center counseling therapist indicated he concurred 
with the VA psychiatrist's assessment after reviewing the 
report of the February 2002 mental status evaluation.  So 
after obtaining the SSA's decision in question, the RO must 
consider this additional favorable opinion and, if still in 
disagreement with it, must have the veteran reexamined.  
38 U.S.C.A. § 5103A (West 2002); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) citing 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If 
reexamined, an opinion is needed concerning whether he is 
unemployable due to his PTSD, as he alleges, or whether he 
cannot work due to other unrelated factors.  He says he last 
worked in March 1999.

In addition, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  


Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the veteran that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Contact the veteran to obtain the 
information necessary to acquire his 
complete clinical records pertaining to 
any recent treatment for a 
psychiatric disorder, inclusive of PTSD.

2.  Also contact the SSA to obtain a copy 
of that agency's decision concerning the 
veteran's claim for disability benefits 
and/or supplemental security income.  As 
well, obtain copies of all records 
considered in making that decision (note:  
some, and possibly all, of the medical 
records considered by the SSA already 
have been obtained, but not a copy of 
that agency's actual decision and any 
other records considered).

3.  If the additional records obtained 
from the SSA do not contain sufficient 
information to determine the current 
severity of his PTSD under the applicable 
rating criteria, schedule the veteran for 
another VA psychiatric examination to 
obtain a medical opinion concerning 
this-including insofar as whether he is 
unemployable due to this condition or, 
instead, due to other unrelated factors.  
All special studies and tests should be 
undertaken.  The claims folder, to 
include a copy of this remand, must be 
made available to and reviewed by the 
examiner.  The examiner should 
specifically render findings with respect 
to the existence and extent of memory 
loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal or 
homicidal ideation; disorientation; and 
delusions or hallucinations.  The 
examiner should render a multi-axial 
diagnosis, to include assignment of a GAF 
score and explanation of what the score 
means.  The examiner should comment on 
whether the service-connected disability 
precludes the veteran from performing 
substantially gainful employment.

4.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

5.  Then readjudicate the veteran's claim 
for a rating higher than 50 percent for 
his PTSD in light of any additional 
evidence obtained.  If his claim is not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case and give them an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




